Citation Nr: 0812082	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-39 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to December 
1971, to include service in the Republic of Vietnam.  He 
worked in field artillery with the United States Army.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in March 2008.  A copy of the transcript 
of that hearing is of record.


FINDING OF FACT

The veteran is not shown to have developed PTSD as a result 
of a stressor event verified by credible supporting evidence 
as having occurred in service.  


CONCLUSION OF LAW

The veteran does not have PTSD as a result of active service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a December 
2003 letter to the veteran from the RO specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection, and of the division of responsibility between the 
veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA psychiatric examinations, and 
statements and testimony from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
March 2006.  



Service Connection - In General

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Service Connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. §1154(b); 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2007).

Analysis

In statements of record, to include testimony at a March 2008 
hearing, the veteran asserts that service connection is 
warranted for PTSD.  He contends that his in-service 
stressors include an incident where he injured his left foot 
while fighting in support of the 2nd Battalion, 319th Field 
Artillery, 101st Airborne, while under siege with the loss of 
life.  

Review of the service treatment records reflects that the 
veteran's left foot injury occurred on October 5, 1971, as a 
result of the left foot being struck by the recoil of a 
howitzer.  These documents also show that the veteran was 
admitted to Brooke General Hospital in Texas on October 14, 
1971, for treatment for his left foot residuals.  (Service 
connection is in effect for residuals of a left foot injury.)  

While the veteran's service personnel records confirm that he 
served in Vietnam from August 1971 to December 1971, a review 
of the official military documentation contained in his 
claims file is unremarkable for evidence suggesting he 
affirmatively engaged in combat activity against enemy 
forces, as contemplated by VA regulations.  It is noted that 
there is reference to receiving a Purple Heart upon VA 
treatment record in November 2003.  However, the veteran 
acknowledged on at least one occasion (a January 2005 
statement) that he actually did not receive this medal for 
any injury.  On other occasions, he described his injury as 
resulting from friendly fire (see private report from 
September 2005).  Service personnel records indicate that the 
veteran's military occupational specialty (MOS) was in field 
artillery.  Documentation of record confirms that he received 
the National Defense Service Meal (NDSM), the Vietnam Service 
Medal (VSM), and SPS Badge.  

Specifically, it is noted that despite the above listed 
commendations for the veteran's service in Vietnam, the 
evidence does not clearly indicate that he engaged in combat.  
The Board notes that he was not awarded any medal or 
decoration that clearly indicates combat status and evidence 
of participation in a campaign does not, in itself, establish 
that a veteran engaged in combat because those terms 
ordinarily may encompass both combat and non-combat 
activities.  VAOPGCPREC 12-99 (Oct. 18, 1999), 65 Fed. Reg. 
6257(2000).  Thus, the Board finds that combat status has not 
been clearly established by the objective evidence of record. 
38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.304(d), (f) (2006).  Therefore, credible supporting 
evidence that the claimed in-service stressors occurred is 
necessary.  38 C.F.R. § 3.304(f) (2007).

The RO attempted to verify the veteran's alleged stressors 
via a July 2004 request to the U.S. Army and Joint Services 
Records Research Center (CURR) (now known as JSRRC).  In 
response, the JSRRC did note attacks during October 1971, but 
they began on October 13, 1971.  This was after the left foot 
injury which occurred on October 5, 1971.  Moreover, as 
indicated above, the veteran had already left Vietnam when 
this battle took place as evidenced by the fact that he was 
admitted to the hospital in Texas on October 14, 1971.  
Moreover, as to additional stressors as reported by the 
veteran, to include the following: witnessing the death of a 
friend/soldier (see the March 2005 exam report); a "(Code 
Red) Snapper" that blew and killed people at Cam Ranh Bay 
when he first arrived in Vietnam: and when on a probe, a 
rocket "went to the rear camp" (these latter incidents were 
reported in his January 2005 statement), the veteran has not 
provided sufficient information regarding these alleged 
events, such that VA could search JSRRC or the National 
Personnel Records Center (NPRC) to confirm such alleged 
stressor events occurred.  Indeed, it is noted that the JSRRC 
report did note the death of a soldier.  However, the death 
occurred on October 13, 1971, and as indicated above, the 
veteran was already out of Vietnam at that time.  

In short, the veteran's service medical and personnel records 
do not support any of his assertions regarding the events 
during his military service.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").  Therefore, in the 
absence of any evidence to the contrary, the Board concludes 
that that there is no independent evidence to corroborate the 
veteran's statements as to the occurrence of his claimed 
stressors.

With respect to a current PTSD diagnosis, the record reflects 
that this disorder has been diagnosed on several occasions by 
VA personnel, to include following evaluations in 2003 and 
2004, and upon examination conducted for VA purposes in 2005.  
However, it is noted that such diagnoses are based on the 
veteran's self-reported history of stressor events that are 
not confirmed, and not deemed credible.  Without a diagnosis 
of PTSD based on a stressor event supported by credible 
evidence, the regulatory criteria for establishing 
entitlement to service connection for such disease are not 
satisfied.  Accordingly, the preponderance of the evidence is 
against this claim and it must be denied.  

Also considered in this claim were private records which 
reflect that the veteran takes medications for psychiatric 
symptoms and his ex-wife's statement regarding the veteran's 
psychiatric symptoms.  This evidence is not considered 
probative to show that the veteran has PTSD that resulted 
from inservice stressors.  Also, it is noted that the 
veteran's contentions as to etiology of PTSD have been 
considered.  It is noted that he is competent as a lay person 
to report on that which he has personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, there is no 
evidence of record that the veteran has specialized medical 
knowledge to be competent to offer medical opinion as to 
cause or etiology of the claimed disability.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In conclusion, the Board finds that the competent evidence of 
record fails to establish that the veteran has PTSD that is 
related to his active military service.  In the absence of an 
independently confirmed in-service stressor, the Board finds 
there is no basis for granting service connection for PTSD.  
As such, the negative evidence of record is of greater 
probative value than the veteran's statements in support of 
his claim.  The Board has considered the doctrine of giving 
the benefit of the doubt to the veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2007), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


